DETAILED ACTION
This action is response to application number 16/822,282, amendment and remarks and approval of terminal disclaimer dated on 12/02/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 allowed.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of amendment and remarks, and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The prior art Harris discloses in response to determining that a mobile device is reselecting a mobile network communication from a first communication protocol to a second communication protocol (¶31), determining a defined length of time for suspension of data transmission during a communication protocol reselecting process (¶43; ¶44), and suspending (delaying) data transmission of the mobile device using the first communication protocol for the defined length of time (¶43; ¶44). 
The prior art Hofmann in ¶10 discloses in one method in accordance with the invention, the additional delay applied to the faster packets remains at a fixed amount over time. The additional applied delay reduces the size of the step change between the 
The prior art of record does not disclose in response to determining that a buffer used for buffering data associated with the data transmissions is full during the defined length of time and before the reselecting has been determined to have completed, resuming a data transmission of the data transmissions using the first communication protocol.
Thus, claims 1-20 are found to be novel and unobvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471